DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only, MPEP 2175. Claim 1 appears not in one sentence, as claim 1 comprises more than one periods (3 periods).

Further, the term of “…to adjust the wearing angle…” (line 5-6) is vague and lacks antecedent, as nowhere in claim 1 cites “a wearing angle”. More, there are more than one wearing angles, without detail limitations on the “wearing angle”, “the wearing angle” becomes unclear.

Claims 2-10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 8 of US Patent of Zheng et al (US 11092772). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 11092772 and are therefore anticipated by said claims. This is 

Independent claim 1 of instant invention are disclosed in the claims 1 and 8 of US 11092772.  Claim 2 of instant invention is also disclosed in the claim 1 of US 11092772. And claims 3-7 of instant invention are disclosed in the claims 2 and 4- 7 of US 11092772 respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Yang et al (US 20160349519).

Regarding Claim 1, Yang teaches a head-mounted display apparatus (abstract; fig. 1), comprising 

a headband module (fig. 1, 10) and 
a head-mounted display module connected with the headband module (fig. 1, 10, 11, 12), 

wherein the head-mounted display module comprises 
a head-mounted display housing (fig. 1, 12), and 
an optical module disposed within the head-mounted display housing (figs, 1 and 2, 12, 20, 30; ¶[0014], line 1-14, The display module 11 includes a housing 12 and a display module assembly 20 held within the housing 12. The display module 11 also includes related circuits and a battery which are not shown in the figures. The display module assembly 20 includes two optical module assemblies 30, two image generation devices 40, two first adjustment mechanisms 50 and two second adjustment mechanisms 60);

is characterized in that the headband module comprises a connecting structure connected with the head-mounted display housing (fig. 1, 10, 11, 12) so as to adjust the wearing angle of the head-mounted display module (--headband 10 together with temples of 11 and 12 to set up a position aligning the HMD to eyes at proper angle orientations);

the optical module comprises 
a module housing (figs, 1 and 2, 12),
a left lens barrel mechanism (figs, 1 and 2, 30, 40 on left side), 
a right lens barrel mechanism (figs, 1 and 2, 30, 40 on right side), 
a left sight distance adjusting mechanism (figs, 1 and 2, 60 on left side), 
a right sight distance adjusting mechanism (figs, 1 and 2, 60 on right side), 
(¶[0015], line 1-20, Each second adjustment mechanism 60, which is configured to correspond to one of the first adjustment mechanisms 50, is connected to corresponding one of the image generation devices 40, and it is capable of adjusting a distance between the image generation device 40 and the optical module assembly 30 corresponding to the image generation device. As such, the display module assembly 20 enables a user to adjust both an interpupillary distance and a diopter, and thus is suitable for different users),

a left pupillary distance adjusting mechanism (figs, 1 and 2, 50 on left side) and a right pupillary distance adjusting mechanism (figs, 1 and 2, 60 on right side) which are arranged in the module housing (fig. 1; ¶[0015], line 1-20, Each first adjustment mechanism 50 is connected to a corresponding one of the optical module assemblies 30, and it is capable of adjusting a distance between the two optical module assemblies 30. The first adjustment mechanism 50 and the second adjustment mechanism 60 are at least partially exposed outside the housing 12 for the convenience of user 

the left lens barrel mechanism comprises a left lens barrel assembly (figs, 1 and 2, 30 on left side; ¶[0016], line 1-20, Each optical module assembly 30 includes a lens barrel and at least one lens group built within the lens barrel. The lens barrel has an entrance port (not shown in figure) and an exit port 32. The entrance port is located on one side facing the image generation device 40, through which light entering the entrance port is refracted and reflected by the lens group and finally emitted through the exit port 32. Each image generation device 40 includes a base 42 and a micro-display module assembly 44 disposed on the base 42. The micro-display module assembly 44 includes a micro display), a left display screen assembly sleeved behind the left lens barrel assembly (fig. 2, 30, 40),
 
wherein the left display screen assembly comprises a left display screen (fig. 2, 44 on left side) and a left screen bracket for mounting the left display screen (fig. 2, 42); 

the right lens barrel mechanism comprises a right lens barrel assembly(figs, 1 and 2, 30 on right side) and a right display screen assembly sleeved behind the right lens barrel assembly (fig. 2, 30, 40), 
wherein the right display screen assembly comprises a right display screen (fig. 2, 44 on right side) and a right screen bracket for mounting the right display screen (fig. 2, 42). 

the left sight distance adjusting mechanism is arranged inside the module housing and connected with the left display screen assembly for adjusting the distance between the left display screen and the left lens barrel assembly (fig. 2, 60, 40 on left side; ¶[0015], line 1-20, Each second adjustment mechanism 60, which is configured to correspond to one of the first adjustment mechanisms 50, is connected to corresponding one of the image generation devices 40, and it is capable of adjusting a distance between the image generation device 40 and the optical module assembly 30 corresponding to the image generation device. As such, the display module assembly 20 enables a user to adjust both an interpupillary distance and a diopter, and thus is suitable for different users); 

the right sight distance adjusting mechanism is arranged inside the module housing and connected with the right display screen assembly for adjusting the distance between the right display screen and the right lens barrel assembly (fig. 2, 60, 40 on right side; ¶[0015], line 1-20, Each second adjustment mechanism 60, which is configured to correspond to one of the first adjustment mechanisms 50, is connected to corresponding one of the image generation devices 40, and it is capable of adjusting a distance between the image generation device 40 and the optical module assembly 30 corresponding to the image generation device. As such, the display module assembly 20 enables a user to adjust both an interpupillary distance and a diopter, and thus is suitable for different users);



the right pupillary distance adjusting mechanism is connected with the right lens barrel mechanism for driving the right lens barrel mechanism to move left and right (fig. 2, 30, 50 on right side; ¶[0015], line 1-20, Each first adjustment mechanism 50 is connected to a corresponding one of the optical module assemblies 30, and it is capable of adjusting a distance between the two optical module assemblies 30. The first adjustment mechanism 50 and the second adjustment mechanism 60 are at least partially exposed outside the housing 12 for the convenience of user adjustment. As such, the display module assembly 20 enables a user to adjust both an interpupillary distance and a diopter, and thus is suitable for different users).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872